           Case 1:19-cv-02096-AT Document 91 Filed 04/27/21 Page 1 of 1

                                                                      USDC SDNY
UNITED STATES DISTRICT COURT                                          DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                         ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                             DOC #: _________________
                                                                      DATE FILED: 4/27/2021____
                               Plaintiff,

               -against-                                         19 Civ. 2096 (AT)

SPECTRUM PAINTING CORP., and TOWER                               ORDER
MAINTENANCE CORP.,

                        Defendants.
ANALISA TORRES, District Judge:

         The Court has been advised that all claims asserted herein have been settled in principle
as to Defendant Spectrum Painting Corp. (“Spectrum”). Accordingly, as to Spectrum only, the
above-entitled action is hereby dismissed and discontinued without costs, and without prejudice
to the right to reopen the action within thirty days of the date of this Order if the settlement is not
consummated.

        Any application to reopen must be filed within thirty days of this Order; any application
to reopen filed thereafter may be denied solely on that basis. Further, if the parties wish for the
Court to retain jurisdiction for the purposes of enforcing any settlement agreement, they must
submit the settlement agreement to the Court within the same thirty-day period to be so-ordered
by the Court. Per Rule IV(C) of the Court’s Individual Practices in Civil Cases, the Court will
not retain jurisdiction to enforce a settlement agreement unless it is made part of the public
record.

       As to Spectrum only, any pending motions are moot and all conferences are vacated. The
Clerk of Court is directed to terminate Spectrum as a defendant.

       SO ORDERED.

Dated: April 27, 2021
       New York, New York
